MANION, Circuit Judge,
dissenting.
At oral argument the parties emphasized that, after years of litigation, they would like to have this matter put behind them. While I am sympathetic to their plight, I do not think we should accommodate the parties by expanding the jurisdiction of the federal courts. Despite the fact that all federal issues in this litigation have been conclusively resolved, the majority’s expansive definition of pendent and supplementary jurisdiction allows the parties to use the federal courts to litigate solely state law issues. For the reasons I explain below, I believe that proceedings against the Village should be dismissed for lack of subject matter jurisdiction and that it is inappropriate to exercise jurisdiction over the proceedings against Hartford unless and until the parties establish diversity jurisdiction.
A. Appeal No. 86-1960: Pendent Jurisdiction Over Plaintiffs Claims Against The Village
At the outset, plaintiff’s contention that his claims were properly before the district court under its pendent jurisdiction should be rejected because his complaint fails to present a substantial federal question. Plaintiff’s “federal” claim, brought under 42 U.S.C. § 1983, alleges that the Village’s failure to pay the judgment against the officers constitutes a deprivation of property under the Fourteenth Amendment. The only authority plaintiff cites for this unique proposition is this circuit’s decision in Evans v. City of Chicago, 689 F.2d 1286 (7th Cir.1982). Evans, however, is readily distinguishable. In Evans, the court held that the City of Chicago’s practice of delaying the payment of judgments against it was a deprivation of property within the meaning of the Fourteenth Amendment. Id. at 1297. The court reached this holding because “[ujnder Illinois law, a judgment becomes a vested right of property once it is no longer subject to review or modification.” Evans, 689 F.2d at 1296.
In the present matter, plaintiff did not have a judgment against the Village, much less one “no longer subject to review or modification.” Expectations do not create property rights under the Fourteenth Amendment. Board of Regents v. Roth, 408 U.S. 564, 577, 92 S.Ct. 2701, 2709, 33 L.Ed.2d 548 (1972); Shlay v. Montgomery, 802 F.2d 918, 921 (7th Cir.1986); Bigby v. City of Chicago, 766 F.2d 1053, 1056 (7th Cir.1985), cert. denied, 474 U.S. 1056, 106 S.Ct. 793, 88 L.Ed.2d 771 (1986). Neverthe*1501less, the majority creates a substantial federal question for anyone who has nothing more than an expectation of a judgment against a municipality.
The majority states that there is no need to test the substance of plaintiffs federal claim because it is best to avoid constitutional issues. The constitutional issue has already been decided in Evans —under Illinois law a property interest exists in a judgment no longer subject to modification or review. This does not include an expected or hoped for judgment. We should not “tolerate a litigant’s effort to impose upon [the federal courts] what is in effect only a state law case.” United Mine Workers v. Gibbs, 383 U.S. 715, 727, 86 S.Ct. 1130, 1139, 16 L.Ed.2d 218 (1966).
B. Appeal Nos. 86-1960 and 86-2080: Supplementary Jurisdiction Over Plaintiffs Claims Against The Village And Hartford
The majority also contends that the district court had supplementary jurisdiction to entertain the state law contract claims against Hartford and the state statutory claims against the Village. I respectfully disagree.
The Supreme Court long ago described a district court’s supplementary jurisdiction to enforce its judgments as follows:
[I]f the power is conferred to render the judgment or enter the decree, it also includes the power to issue proper process to enforce such judgment or decree.
... [T]he jurisdiction of a court is not exhausted by the rendition of the judgment, but continues until that judgment shall be satisfied____
Process subsequent to judgment is as essential to jurisdiction as process antecedent to judgment, else the judicial power would be incomplete and entirely inadequate to the purposes for which it was conferred by the Constitution.
Riggs v. Johnson County, 73 U.S. (6 Wall.) 166, 187, 18 L.Ed. 768 (1868) (footnote omitted).
The majority (as well as the Third Circuit in Skevofilax v. Quigley, 810 F.2d 378 (3d Cir.) (en banc), cert. denied, — U.S. -, 107 S.Ct. 1956, 95 L.Ed.2d 528 (1987)) extends this supplementary jurisdiction far beyond what is required to effectuate the judicial power of the federal courts. Plaintiff’s state law claims are not brought to enforce the federal judgment received against the police officers. Rather, plaintiff is using the federal judgment to create new state law liabilities against strangers to the federal judgment.1
By allowing plaintiff to come into federal court to “satisfy” his federal judgment by creating a new state law judgment against a third party, the majority’s holding runs directly contrary to the Supreme Court’s holding in H.C. Cook Co. v. Beecher, 217 U.S. 497, 30 S.Ct. 601, 54 L.Ed. 855 (1910). In Beecher, the plaintiff, after receiving a federal judgment against a corporation in a patent infringement suit, attempted to impose individual liability upon the corporation’s directors. The district court dismissed plaintiff’s claims against the directors, holding that it lacked the subject matter jurisdiction to entertain “an attempt to make the defendants answerable for the judgment already obtained.” 217 U.S. at 498, 30 S.Ct. at 602. The Supreme Court affirmed. Writing for the Court, Justice Holmes explained that “if the directors are under obligations by Connecticut law to pay a judgment against their corporation, that is not a matter that can be litigated between citizens of the same State in the [federal courts].” 217 U.S. at 499, 30 S.Ct. at 602.
Although Beecher was decided in 1910, the subsequent developments in the law of ancillary jurisdiction referred to by the majority have not weakened its precedential value. Like the doctrine of pendent jurisdiction, the doctrine of ancillary jurisdiction requires a balancing of interests between convenience to the litigants, judicial economy, and state autonomy. See American National Bank & Trust Co. of Chicago v.
*1502Bailey, 750 F.2d 577, 581 (7th Cir.1984), cert. denied, 471 U.S. 1100, 105 S.Ct. 2324, 85 L.Ed.2d 842 (1985); Federman v. Empire Fire and Marine Ins. Co., 597 F.2d 798, 809-10 (2d Cir.1979). Where state issues are necessarily intertwined with federal issues, avoiding piecemeal litigation justifies retaining jurisdiction over state law claims. When only state law claims remain to be litigated in federal court, however, it is generally inappropriate to retain jurisdiction over those claims. See Bailey, 750 F.2d at 581.
Analyzing plaintiff’s claims under these principles of ancillary jurisdiction mandates that jurisdiction should not be exercised over the claims against the Village and Hartford. The exercise of federal jurisdiction over these claims intrudes into Illinois’ substantial interest in developing and applying its own law. Among the state issues the majority interjects the federal courts into are: the liability under contract and state statute for attorney’s fees awarded under 42 U.S.C. § 1988; the definition of a police officer’s scope of employment; the construction of insurance contracts; factual issues concerning whether Argento and Sansone were acting within the scope of employment; and factual issues concerning whether Argento and Sansone “expected” or “intended” Lenard’s injuries.
Balanced against this intrusion into Illinois law are virtually no competing interests in judicial economy or convenience to the litigants. This is not a case where liability against the Village or Hartford was automatically established once liability was imposed upon the officers. Rather, liability against the Village and Hartford could only be imposed after litigation over many difficult legal issues, as well as many fact-bound determinations, such as whether the officers were acting within the scope of employment, whether they engaged in willful misconduct, and whether Lenard’s injuries were expected or intended by the officers. Although the majority claims that jurisdiction over these claims is appropriate because they are related to the § 1985(3) claims (conspiracy to deprive Lenard of the equal protection of the laws), this ignores the fact that when Lenard filed his state law claims against the Village and Hartford, the litigation over the § 1985(3) claims had already been resolved. Had these claims been brought in state court there would have been little, if any, duplication of effort by either the parties or the state judiciary.2
The majority also claims that jurisdiction is appropriate because plaintiff’s state claims against the Village could have been brought in the same “action” with the 42 U.S.C. § 1985(3) claim. Assuming the majority has correctly stated Illinois law, whether the claims could be brought in the same “action” in Illinois courts is not dis-positive of the federal jurisdictional issue. As noted above, before a federal court may intrude into issues of state law there must be a justification for doing so; considerations of convenience and economy outweigh federal intrusion into matters of purely local concern. By reducing the jurisdictional question in this matter to simply whether the claims could be brought in the same *1503action under Illinois law, the majority disregards the doctrinal basis for exercising ancillary jurisdiction.
Moreover, by citing Berry v. McLemore, 795 F.2d 452 (5th Cir.1986) (Berry II) as approving its “same action” standard, the majority misconstrues the Fifth Circuit’s position on this issue. In Berry II, the Fifth Circuit held that a district court did not have supplementary jurisdiction to hear state law garnishment claims brought against a municipality and an insurance company by a plaintiff who had received a federal civil rights judgment against the municipality’s chief of police. In holding that there was no supplementary jurisdiction, Berry II did rely on Fifth Circuit precedent holding that garnishment claims were construed as separate actions from the underlying debt. That precedent, Butler v. Polk, 592 F.2d 1293, 1296 n. 7 (5th Cir.1979) (holding garnishment claims are separate from judgment debt for removal purposes under 28 U.S.C. § 1441(c)), however, made clear that, while state law is relevant, the ultimate characterization of an action in federal court is a matter of federal law. In determining that the garnishment claims should be considered separate claims, Butler relied primarily on the fact that the garnishment claims were new claims against new parties litigating the existence of a new liability and that the claims were couched in terms of individual, not parallel or shared, liability. Id. at 1295-96.
More important, the jurisdictional holding in Berry II was premised on a much broader ground than simply that Butler prevented the claims from being maintained in the same action. In relevant part, the court stated:
Moreover, the basis of the garnishment proceedings and the basis of the claim against [the Chief of Police] are different. In [the original proceeding], Berry’s claim arose out of an alleged violation of his constitutional rights; in the instant garnishment proceedings, Berry’s claims allegedly arise out of contract, that is the alleged oral agreement between the Town and [the Chief of Police] and the written policy of insurance between [the insurance company] and the Town, of which [the Chief of Police] is claimed to be an insured. In other words, the alleged obligations of the Town and [the insurance company] are completely independent of the primary judgment against [the Chief of Police]. We can find no case where a court held that it had ancillary jurisdiction to consider claims in a new and independent action merely because the second action sought to satisfy or give additional meaning to an earlier judgment.
795 F.2d at 455 (emphasis in original). In short, Berry II found the exercise of jurisdiction to be inappropriate under circumstances that, for all practical purposes, are indistinguishable from the present case.
Furthermore, the majority does not even look to whether the claims against Hartford could be maintained in the same action as the underlying § 1985(3) claims. Rather, the majority sees no problem with exercising jurisdiction because a live “controversy” exists over these claims. The existence of a “controversy”, however, goes only to the issue of standing, not to the more specific issue of whether the exercise of supplementary jurisdiction is appropriate.
In sum, the factual and legal issues raised under state law in this unique case should have been resolved in state court. Plaintiff’s claim sought to obtain new judgments against new parties based on new state law theories of liability — without any showing that the resolution of these matters in federal court would better serve the interests of the parties or the judicial system. The resolution of these claims in federal court is unwarranted.
C. Appeal No. 86-2080: Diversity Jurisdiction For Claims Against Hartford
Although I believe the district court did not have supplementary jurisdiction to entertain the claim against Hartford, there appears to be a question as to whether diversity jurisdiction may exist over this claim. The parties, however, have not established diversity of citizenship. Before *1504dismissing the appeal for lack of subject matter jurisdiction, the parties could be given an opportunity to develop the record on this alternative jurisdictional basis. See Buethe v. Britt Airlines, Inc., 749 F.2d 1235, 1239 (7th Cir.1984); Hoefferle Truck Sales, Inc. v. Divco-Wayne Corp., 523 F.2d 543, 549 (7th Cir.1975). Until diversity jurisdiction is established, however, it is inappropriate for the court to exercise jurisdiction over this appeal.
D. Appeal Nos. 86-3131 and 3132: Payment Of Plaintiffs Attorney’s Fees Under § 9-102 And The Insurance Policy
Appeal Nos. 86-3131 and 86-3132 are, as the majority notes, further proceedings of Appeal Nos. 86-1960 (Village’s appeal) and 86-2080 (Hartford’s appeal) respectively. Accordingly, I believe Appeal No. 86-3131 should be dismissed for lack of subject matter jurisdiction and that it is inappropriate to exercise jurisdiction over Appeal No. 86-3132 unless and until diversity jurisdiction is established.

. As the majority correctly notes, because the Village was found not liable in the civil rights action, it should be considered a non-party to the underlying litigation. See Berry v. McLemore, 795 F.2d 452, 455 n. 2. (5th Cir.1986).


. The majority misconstrues the dissent when it states that the principal reason for the dissent is that "the ancillary claims require the resolution of state law issues.” As noted above, the principal reason for declining jurisdiction is that a federal district court does not have supplementary jurisdiction to hear new claims against new parties under new theories of liability. This much is made clear by H.C. Cook Co. v. Beecher, 217 U.S. 497, 30 S.Ct. 601, 54 L.Ed. 855 (1910). Beecher cannot be avoided simply by resorting to "more recent and more complete explications of ancillary jurisdiction” by the Third Circuit. Ancillary jurisdiction is appropriate only when interests of judicial economy and convenience outweigh the intrusion into state law. The mere presence of state law issues does not render ancillary jurisdiction inappropriate, but the complete lack of the competing interests of judicial economy and convenience to the litigants does render it inappropriate.
The majority also misreads the dissent when it claims that under the dissent’s view, a Rule 69(a) motion would never be appropriate. The dissent does not take issue with the use of Rule 69 by a victorious plaintiff against a judgment debtor. The power to render the judgment also includes the power to enforce it. See Riggs v. Johnson County, 73 U.S. (6 Wall) 166, 187, 18 L.Ed. 768 (1868). It is an entirely different matter, however, to extend this supplementary jurisdiction to allow a plaintiff to bring new claims against new parties. See H.C. Cook Co. v. Beecher, 217 U.S. at 499, 30 S.Ct. at 602.